Title: To George Washington from Robert Carter Nicholas, 10 July 1777
From: Nicholas, Robert Carter
To: Washington, George



Dear Sir.
Virga 10th July 1777.

I have to thank you for your very obliging favour in Ansr to what I had the Honor of writing by Son, Majr Nicholas, & am particularly obliged by yr Civilities to him.
I have wrote to Colo. Harrison about the Money you kindly advanced to Mr Otway Byrd on my Letter, & don’t doubt his paying a proper Attention to it. I had supposed, till the Rect of yr last Ltr, that the Money had been long since replaced in the Manner I mention’d; it’s not having been done, I suppose was owing to a Miscarriage of my Letter or some other unlucky Incident.
Our Country is perfectly barren of every interesting Event & so various are the Reports from the northern Quarter, that we know not what to depend on. Our last Intelligence is that Howe had embarked his whole Army. Whither can he be destined? I suppose he is tired of his

old Walk & wishes for a fresh Pasture to graze in. Adieu, my dear Sir, & believe me impress’d with the warmest Wishes for yr Enjoyment of every Felicity & that I am truly Yr affte & mo. obt Servt

Ro. C. Nicholas

